


Exhibit 10.8

 

 

IAC/INTERACTIVECORP

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

 

(Effective January 1, 2005)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

PURPOSE.

 

 

 

 

Section 2.

DEFINITIONS.

 

 

 

 

Section 3.

PARTICIPATION.

 

 

 

 

Section 4.

DEFERRAL OF COMPENSATION.

 

 

 

 

Section 5.

MEASUREMENT OF EARNINGS.

 

 

 

 

Section 6.

AMOUNT AND DISTRIBUTION OF SUPPLEMENTAL BENEFIT.

 

 

 

 

Section 7.

HARDSHIP WITHDRAWALS.

 

 

 

 

Section 8.

TERMINATION UPON A CHANGE OF CONTROL

 

 

 

 

Section 9.

CLAIMS PROCEDURES.

 

 

 

 

Section 10.

NO FUNDING OBLIGATION.

 

 

 

 

Section 11.

NON-TRANSFERABILITY OF RIGHTS UNDER THE PLAN.

 

 

 

 

Section 12.

MINORS AND INCOMPETENTS.

 

 

 

 

Section 13.

WITHHOLDING TAXES.

 

 

 

 

Section 14.

ASSIGNMENT.

 

 

 

 

Section 15.

LIMITATION OF RIGHTS.

 

 

 

 

Section 16.

ADMINISTRATION.

 

 

 

 

Section 17.

AMENDMENT OR TERMINATION OF PLAN.

 

 

 

 

Section 18.

SEVERABILITY OF PROVISIONS.

 

 

 

 

Section 19.

ENTIRE AGREEMENT.

 

 

 

 

Section 20.

HEADINGS AND CAPTIONS.

 

 

 

 

Section 21.

NON-EMPLOYMENT.

 

 

 

 

Section 22.

PAYMENT NOT SALARY.

 

 

 

 

Section 23.

GENDER AND NUMBER.

 

 

 

 

Section 24.

CONTROLLING LAW.

 

 

i

--------------------------------------------------------------------------------


 

IAC/INTERACTIVECORP

EXECUTIVE DEFERRED COMPENSATION PLAN

(Effective January 1, 2005)

 


SECTION 1.                                          PURPOSE.


 

The Plan is established to provide a select group of management and highly
compensated employees of IAC/InterActiveCorp the opportunity to defer
Compensation, as defined herein.  The Plan is intended to conform to the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and any regulations promulgated thereunder.

 


SECTION 2.                                          DEFINITIONS.


 

Unless the context requires otherwise, the following words, as used in the Plan,
shall have the meanings ascribed to each below:

 


2.1                                 “ACCOUNT” SHALL MEAN THE BOOK ENTRY-ACCOUNT
WHICH SHALL BE CREDITED WITH A PARTICIPANT’S DEFERRED COMPENSATION PURSUANT TO
SECTION 4 HEREIN AND EARNINGS THEREON.  THE COMMITTEE (OR ITS DESIGNEE), IN ITS
SOLE DISCRETION, MAY CREDIT THE DEFERRED COMPENSATION ATTRIBUTABLE TO A
PARTICULAR PLAN YEAR (OR SUCH OTHER PERIOD WITH RESPECT TO WHICH COMPENSATION IS
EARNED BY THE PARTICIPANT) AND THE EARNINGS THEREON TO A SEPARATE SUB-ACCOUNT OF
THE PARTICIPANT’S ACCOUNT.


 


2.2                                 “ACTIVE PARTICIPANT” SHALL MEAN A
PARTICIPANT WHO IS CURRENTLY HAVING DEFERRED COMPENSATION CREDITED TO HIS OR HER
ACCOUNT HEREUNDER.


 


2.3                                 “AFFILIATE” SHALL MEAN ANY ENTITY AFFILIATED
WITH THE COMPANY WITHIN THE MEANING OF CODE SECTION 414(B) WITH RESPECT TO A
CONTROLLED GROUP OF CORPORATIONS, CODE SECTION 414(C) WITH RESPECT TO TRADES OR
BUSINESSES UNDER COMMON CONTROL WITH THE COMPANY, CODE SECTION 414(M) WITH
RESPECT TO AFFILIATED SERVICE GROUPS AND ANY OTHER ENTITY REQUIRED TO BE
AGGREGATED WITH THE COMPANY UNDER SECTION 414(O) OF THE CODE.  NO ENTITY SHALL
BE TREATED AS AN AFFILIATE FOR ANY PERIOD DURING WHICH IT IS NOT PART OF THE
CONTROLLED GROUP, UNDER COMMON CONTROL OR OTHERWISE NOT REQUIRED TO BE
AGGREGATED WITH THE COMPANY UNDER CODE SECTION 414.


 


2.4                                 “BENEFICIARY” SHALL MEAN THE PERSON OR TRUST
DESIGNATED BY THE PARTICIPANT TO RECEIVE BENEFITS PAYABLE UNDER THIS PLAN IN THE
EVENT OF THE PARTICIPANT’S DEATH.  IF NO BENEFICIARY IS DESIGNATED, THEN THE
PERSON OR TRUST DESIGNATED BY THE PARTICIPANT UNDER THE COMPANY’S TAX-QUALIFIED
401(K) PLAN OR PURSUANT TO THE TERMS OF THE COMPANY’S TAX-QUALIFIED 401(K) PLAN
(EVEN IF THE PARTICIPANT DOES NOT ACTIVELY PARTICIPATE IN SUCH PLAN) TO RECEIVE
BENEFITS PAYABLE UNDER THE COMPANY’S TAX-QUALIFIED 401(K) PLAN IN THE EVENT OF
THE PARTICIPANT’S DEATH.


 


UPON THE ACCEPTANCE BY THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE) OF A NEW
BENEFICIARY DESIGNATION, ALL BENEFICIARY DESIGNATIONS PREVIOUSLY FILED SHALL BE


 

--------------------------------------------------------------------------------



 


CANCELED.  A PARTICIPANT’S DESIGNATION OF A BENEFICIARY (OR ANY ELECTION TO
REVOKE OR CHANGE A PRIOR BENEFICIARY DESIGNATION MUST BE MADE AND FILED WITH THE
COMMITTEE (OR A DESIGNEE OF THE COMMITTEE), IN WRITING, ON SUCH FORM(S) AND IN
SUCH MANNER PRESCRIBED BY THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE).  THE
COMMITTEE (OR A DESIGNEE OF THE COMMITTEE) SHALL BE ENTITLED TO RELY ON THE LAST
BENEFICIARY DESIGNATION FILED BY THE PARTICIPANT AND ACCEPTED BY THE COMMITTEE
(OR A DESIGNEE OF THE COMMITTEE) PRIOR TO HIS OR HER DEATH.


 


2.5                                 “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


2.6                                 “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED AND AS HEREAFTER AMENDED FROM TIME TO TIME, AND ANY
REGULATIONS PROMULGATED THEREUNDER.


 


2.7                                 “COMMITTEE” SHALL MEAN THE
COMPENSATION/BENEFITS COMMITTEE OF THE BOARD.


 


2.8                                 “COMPANY” SHALL MEAN IAC/INTERACTIVECORP AND
ANY SUCCESSOR CORPORATION BY MERGER, CONSOLIDATION OR TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS.


 


2.9                                 “COMPENSATION” SHALL MEAN A PARTICIPANT’S
CASH BONUS FOR SERVICES PAID BY THE COMPANY TO THE PARTICIPANT, INCLUDING,
WITHOUT LIMITATION, (I) ANY PORTION OF THE PARTICIPANT’S BONUS REDUCED PURSUANT
TO THE PARTICIPANT’S SALARY REDUCTION AGREEMENT UNDER SECTION 125 OR SECTION
401(K) OF THE CODE (IF ANY), (II) ANY PORTION OF THE PARTICIPANT’S BONUS THAT
THE PARTICIPANT ELECTS TO DEFER UNDER ANY NONQUALIFIED DEFERRED COMPENSATION
PLAN OR ARRANGEMENT MAINTAINED BY THE COMPANY AND (III) ANY PORTION OF THE
PARTICIPANT’S COMPENSATION THAT THE PARTICIPANT ELECTS TO REDUCE PURSUANT TO ANY
OTHER SALARY REDUCTION ARRANGEMENT MAINTAINED BY THE COMPANY, INCLUDING, WITHOUT
LIMITATION, AN ARRANGEMENT UNDER SECTION 132 OF THE CODE.  COMPENSATION SHALL
NOT INCLUDE ANY OTHER COMPENSATION, INCLUDING WITHOUT LIMITATION, COMMISSIONS,
OVERTIME PAY, SEVERANCE PAY, INCENTIVE COMPENSATION, BENEFITS PAID UNDER ANY
QUALIFIED PLAN, ANY GROUP MEDICAL, DENTAL OR OTHER WELFARE BENEFIT PLAN, NONCASH
COMPENSATION, FRINGE BENEFITS (CASH AND NONCASH), REIMBURSEMENTS OR OTHER
EXPENSE ALLOWANCES, MOVING EXPENSES OR ANY OTHER ADDITIONAL COMPENSATION,
INCLUDING WITHOUT LIMITATION, LUMP SUM PAYMENTS IN LIEU OF ACCRUED BUT UNUSED
VACATION.


 

Notwithstanding the foregoing, the Company may agree in writing with a
Participant to treat an item of compensation other than a Participant’s bonus
compensation as Compensation for purposes of the Plan.

 


2.10                           “DEFERRAL AGREEMENT” SHALL MEAN AN AGREEMENT
ENTERED INTO BETWEEN A PARTICIPANT AND THE COMPANY TO AUTHORIZE THE COMPANY TO
REDUCE THE PARTICIPANT’S COMPENSATION AND CREDIT THE AMOUNT OF SUCH REDUCTION TO
THE PLAN AS DEFERRED COMPENSATION.  A DEFERRAL AGREEMENT SHALL CONTAIN SUCH
PROVISIONS, CONSISTENT WITH THE PROVISIONS OF THE PLAN, AS MAY BE ESTABLISHED
FROM TIME TO TIME BY THE COMPANY OR THE COMMITTEE (OR A DESIGNEE OF THE
COMMITTEE).  A DEFERRAL AGREEMENT MAY, TO THE EXTENT PERMITTED BY THE COMMITTEE
(OR A DESIGNEE OF THE


 

2

--------------------------------------------------------------------------------


 


COMMITTEE) AND BY APPLICABLE LAW, BE MADE BY PAPER, TELEPHONIC OR ELECTRONIC
MEANS.


 


2.11                           “DEFERRED COMPENSATION” SHALL MEAN THE AMOUNT OF
COMPENSATION DEFERRED BY A PARTICIPANT PURSUANT TO SECTION 4.


 


2.12                           “DISTRIBUTION FORM” SHALL MEAN ONE OF THE
FOLLOWING FORMS OF DISTRIBUTION OF SUPPLEMENTAL BENEFITS AVAILABLE UNDER THE
PLAN:


 

(A)           ONE LUMP SUM; OR

 

(B)           ANNUAL INSTALLMENT PAYMENTS OVER A PERIOD OF TEN (10) YEARS OR
FIFTEEN (15) YEARS WHERE THE AMOUNT OF EACH INSTALLMENT IS DETERMINED BY THE
COMMITTEE (OR A DESIGNEE OF THE COMMITTEE) PURSUANT TO A METHOD UNIFORMLY
APPLIED TO ALL PARTICIPANTS.

 


2.13                           “DISTRIBUTION TIME” SHALL MEAN ONE OF THE
FOLLOWING TIMES TO COMMENCE THE PAYMENT OF SUPPLEMENTAL BENEFITS:


 

(A)           AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR, WITH RESPECT TO EACH PARTICIPANT WHO IS A KEY
EMPLOYEE, SIX (6) MONTHS FOLLOWING HIS OR HER SEPARATION FROM SERVICE, AS
DEFINED UNDER SECTION 409A OF THE CODE;

 

(B)           A DATE NO LESS THAN THREE (3) YEARS FOLLOWING THE END OF THE
PERIOD IN WHICH THE COMPENSATION THAT WAS DEFERRED WAS EARNED; OR

 

(C)           THE DATE ON WHICH THE PARTICIPANT ATTAINS AGE SIXTY-FIVE (65).

 


2.14                           “EARNINGS” SHALL MEAN, FOR ANY PLAN YEAR,
EARNINGS AND/OR LOSSES ON AMOUNTS CREDITED TO AN ACCOUNT, IF APPLICABLE, IN
ACCORDANCE WITH SECTION 5 HEREOF.


 


2.15                           “EFFECTIVE DATE” SHALL MEAN JANUARY 1, 2005.


 


2.16                           “ELIGIBLE EMPLOYEE” SHALL MEAN, WITH RESPECT TO
ANY PLAN YEAR, AN EMPLOYEE WHO IS A MEMBER OF THE COMPANY’S SELECT GROUP OF
MANAGEMENT EMPLOYEES OR HIGHLY COMPENSATED EMPLOYEES, WITHIN THE MEANING OF
ERISA, (A) WHOSE TOTAL OF ANNUAL RATE OF BASE SALARY FROM THE COMPANY IS AT
LEAST $150,000 ON THE LATER OF: (I) THE OCTOBER 1ST PRECEDING SUCH PLAN YEAR AND
(II) THE DATE THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY COMMENCES AND (B) WHO
ARE NOT NON-RESIDENT ALIENS WITHOUT UNITED STATES-SOURCE INCOME.


 


2.17                           “EMPLOYEE” SHALL MEAN ANY EMPLOYEE OF THE COMPANY
OR AN AFFILIATE. AN INDIVIDUAL CLASSIFIED BY THE COMPANY AT THE TIME SERVICES
ARE PROVIDED AS EITHER AN INDEPENDENT CONTRACTOR OR AN INDIVIDUAL WHO IS NOT
CLASSIFIED BY THE COMPANY AS AN EMPLOYEE BUT WHO PROVIDES SERVICES TO THE
COMPANY THROUGH ANOTHER ENTITY SHALL NOT BE ELIGIBLE TO PARTICIPATE IN THIS PLAN
DURING THE PERIOD THAT THE INDIVIDUAL IS SO INITIALLY CLASSIFIED, EVEN IF SUCH
INDIVIDUAL IS LATER RETROACTIVELY RECLASSIFIED AS


 

3

--------------------------------------------------------------------------------


 

an employee during all or any part of such period pursuant to applicable law or
otherwise.


 


2.18                           “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


 


2.19                           “KEY EMPLOYEE” SHALL MEAN A KEY EMPLOYEE AS
DEFINED UNDER SECTION 416(I) OF THE CODE.


 


2.20                           “PARTICIPANT” SHALL MEAN ANY ELIGIBLE EMPLOYEE
WHO SHALL HAVE BECOME AN ACTIVE PARTICIPANT IN THE PLAN AND ANY INDIVIDUAL WITH
A BALANCE CREDITED TO HIS OR HER ACCOUNT.


 


2.21                           “PLAN” SHALL MEAN THE IAC/INTERACTIVECORP
EXECUTIVE DEFERRED COMPENSATION PLAN, AS AMENDED FROM TIME TO TIME.


 


2.22                           “PLAN YEAR” SHALL MEAN THE CALENDAR YEAR.


 


2.23                           “SUPPLEMENTAL BENEFIT” SHALL MEAN THE VESTED
BENEFIT PAYABLE UNDER THE PLAN, WHICH SHALL BE PAYABLE IN ACCORDANCE WITH
SECTION 6 HEREOF.


 


2.24                           “TERMINATION OF EMPLOYMENT” SHALL MEAN SEPARATION
FROM THE EMPLOYMENT OF THE COMPANY AND ITS AFFILIATES FOR ANY REASON, INCLUDING,
BUT NOT LIMITED TO, RETIREMENT, DEATH, DISABILITY, RESIGNATION, DISMISSAL, OR
THE CESSATION OF AN ENTITY AS AN AFFILIATE.  IN THE EVENT SOME OR ALL OF THE
ASSETS OF THE COMPANY OR AN AFFILIATE ARE SOLD OR TRANSFERRED, ANY EMPLOYEE WHO
IN CONNECTION WITH, OR AS A RESULT OF, SUCH SALE BECOMES EMPLOYED BY THE
ACQUIRER OF SUCH ASSETS SHALL NOT BE DEEMED TO HAVE INCURRED A TERMINATION OF
EMPLOYMENT UNLESS AND UNTIL THE EARLIER OF (I) THE EMPLOYEE IS NO LONGER
EMPLOYED BY SUCH ACQUIRER OR ANY ENTITY THEREAFTER ACQUIRING THE AFORESAID
ASSETS OR (II) THE COMMITTEE DETERMINES, IN ITS SOLE DISCRETION, THAT SUCH
EMPLOYEE HAS INCURRED A TERMINATION OF EMPLOYMENT AND WHEN SUCH TERMINATION OF
EMPLOYMENT IS DEEMED TO HAVE OCCURRED.  FOR PURPOSES OF THE FOREGOING SENTENCE,
AND ONLY FOR SUCH PURPOSES, A SALE OR TRANSFER OF STOCK OF THE COMPANY OR
AFFILIATE SHALL BE DEEMED TO BE A SALE OR TRANSFER OF “ASSETS.”


 

Notwithstanding the foregoing, a Participant shall not be considered to have had
a Termination of Employment if, for purposes of Section 409A of the Code, the
Participant would not be considered to have had a “separation from service.”

 


SECTION 3.                                          PARTICIPATION.


 

Each Employee who is an Eligible Employee with respect to a Plan Year shall be
eligible to become an Active Participant in the Plan pursuant to Section 4 with
respect to such Plan Year.  A Participant shall cease to be an Active
Participant with regard to a Plan Year if he or she is not, or ceases to be, an
Eligible Employee with regard to the Plan.  A Participant’s classification as an
Eligible Employee shall be made anew for each Plan Year and a new Deferral
Agreement must be made for each Plan Year.

 

4

--------------------------------------------------------------------------------


 


SECTION 4.                                          DEFERRAL OF COMPENSATION.


 


4.1                                 DEFERRAL AGREEMENT.


 

(A)           ANY ELECTION TO DEFER PAYMENT OF A PORTION OF A PARTICIPANT’S
COMPENSATION SHALL BE MADE BY THE PARTICIPANT PURSUANT TO A DEFERRAL AGREEMENT
ON OR BEFORE THE EARLIER OF: (I) THE FIRST DAY OF THE PLAN YEAR (OR SUCH OTHER
PERIOD WITH RESPECT TO WHICH THE COMPENSATION IS EARNED BY THE PARTICIPANT) WITH
RESPECT TO WHICH THE COMPENSATION IS EARNED OR (II) SUCH DATE AS REQUIRED UNDER
SECTION 409A OF THE CODE.  THE PARTICIPANT’S DEFERRAL AGREEMENT SHALL EVIDENCE
THE PARTICIPANT’S AGREEMENT TO THE TERMS OF THE PLAN.  THE DEFERRAL AGREEMENT
SHALL AUTHORIZE THE COMPANY TO REDUCE THE PARTICIPANT’S COMPENSATION BY A WHOLE
PERCENTAGE UP TO NINETY PERCENT (90%), AS ELECTED BY THE PARTICIPANT PURSUANT TO
THE DEFERRAL AGREEMENT.  THE COMPANY MAY REDUCE THE PERCENTAGE THAT A
PARTICIPANT ELECTS TO DEFER PURSUANT TO A DEFERRAL AGREEMENT IN ORDER TO
WITHHOLD FOR FEDERAL, STATE AND LOCAL TAXES OR TO COMPLY WITH AN ORDER OF A
COURT OR OTHER AUTHORITY OR TO WITHHOLD UNDER ANY OTHER REQUIRED PLAN OR
PROGRAM.

 

(B)           THE PROVISIONS OF PARAGRAPH (A) OF THIS SECTION SHALL BE SUBJECT
TO THE FOLLOWING:

 

(I)            IF AN EMPLOYEE FIRST BECOMES AN ELIGIBLE EMPLOYEE DURING A PLAN
YEAR, HE OR SHE MAY ELECT TO BECOME AN ACTIVE PARTICIPANT WITH RESPECT TO SUCH
PLAN YEAR (OR OTHER SUCH PERIOD WITH RESPECT TO WHICH THE COMPENSATION IS EARNED
BY THE PARTICIPANT) SOLELY WITH RESPECT TO COMPENSATION EARNED WITH RESPECT TO
SERVICES PERFORMED AFTER THE DEFERRAL AGREEMENT IS EXECUTED AND DELIVERED TO THE
COMPANY PURSUANT TO THE PROCEDURES ESTABLISHED BY THE COMMITTEE (OR A DESIGNEE
OF THE COMMITTEE) PRIOR TO THE EARLIER OF: (I) THE END OF THE THIRTY (30) DAY
PERIOD FOLLOWING THE DATE HE OR SHE BECOMES AN ELIGIBLE EMPLOYEE, BY MAKING AN
ELECTION, IN THE MANNER PRESCRIBED BY THE COMMITTEE (OR A DESIGNEE OF THE
COMMITTEE) OR (II) THE END OF THE PERIOD PERMITTED FOR SUCH AN ELECTION UNDER
SECTION 409A OF THE CODE.

 

(II)           AN ELECTION TO DEFER COMPENSATION HEREUNDER PURSUANT TO A
DEFERRAL AGREEMENT IS IRREVOCABLE AND IS VALID ONLY FOR THE PLAN YEAR (OR SUCH
OTHER PERIOD WITH RESPECT TO WHICH THE COMPENSATION IS EARNED BY THE
PARTICIPANT) FOLLOWING THE ELECTION OR IN THE CASE OF AN EMPLOYEE WHO FIRST
BECOMES AN ELIGIBLE EMPLOYEE DURING A PLAN YEAR, FOR COMPENSATION EARNED WITH
RESPECT TO SERVICES PERFORMED IN SUCH PLAN YEAR AFTER SUCH ELECTION.  IF NO NEW
DEFERRAL AGREEMENT IS TIMELY MADE WITH RESPECT TO ANY SUBSEQUENT PLAN YEAR, THE
COMPENSATION EARNED WITH RESPECT TO SUCH PLAN YEAR SHALL NOT BE DEFERRED UNDER
THE PLAN.

 


4.2                                 BOOK ENTRY OF DEFERRED COMPENSATION. 
DEFERRED COMPENSATION SHALL BE CREDITED AS A BOOK ENTRY TO A PARTICIPANT’S
ACCOUNT NOT LATER THAN THE DATE SUCH AMOUNT WOULD OTHERWISE BE PAYABLE TO THE
PARTICIPANT.


 

5

--------------------------------------------------------------------------------


 


4.3                                 VESTING.  A PARTICIPANT’S ACCOUNT SHALL BE
FULLY VESTED AT ALL TIMES, INCLUDING EARNINGS THEREON.


 


SECTION 5.                                          MEASUREMENT OF EARNINGS.


 

(A)           EARNINGS SHALL BE CREDITED TO A PARTICIPANT’S ACCOUNT.  THE
MEASURING ALTERNATIVES USED FOR THE MEASUREMENT OF EARNINGS ON THE AMOUNTS IN A
PARTICIPANT’S ACCOUNT SHALL BE SELECTED BY THE PARTICIPANT IN WRITING ON A FORM
PRESCRIBED BY THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE) OR, IF PERMITTED BY
THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE), BY TELEPHONIC OR ELECTRONIC
TRANSMISSION FROM AMONG THE VARIOUS MEASURING ALTERNATIVES OFFERED UNDER THE
PLAN, UNLESS THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE) DECIDES IN ITS SOLE
DISCRETION TO DESIGNATE THE MEASURING ALTERNATIVE(S) USED TO DETERMINE EARNINGS.

 

(B)           IN THE EVENT THAT VARIOUS MEASURING ALTERNATIVES ARE MADE
AVAILABLE TO PARTICIPANTS, EACH PARTICIPANT MAY CHANGE THE SELECTION OF HIS OR
HER MEASURING ALTERNATIVES AS OF THE BEGINNING OF ANY CALENDAR MONTH (OR AT SUCH
OTHER TIMES AND IN SUCH MANNER AS PRESCRIBED BY THE COMMITTEE (OR ITS DESIGNEE),
IN ITS SOLE DISCRETION), SUBJECT TO SUCH NOTICE AND OTHER ADMINISTRATIVE
PROCEDURES ESTABLISHED BY THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE).  TO
THE EXTENT PERMITTED BY THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE), A
PARTICIPANT MAY MAKE SEPARATE ELECTIONS PURSUANT TO THIS SECTION WITH RESPECT TO
HIS OR HER (I) CURRENT ACCOUNT BALANCE AND (II) FUTURE DEFERRED COMPENSATION. 
EARNINGS SHALL BE COMPUTED UNDER THIS SECTION TO THE BALANCE IN EACH
PARTICIPANT’S ACCOUNT, IF APPLICABLE, AS OF THE LAST BUSINESS DAY OF EACH MONTH,
OR SUCH OTHER DATES AS SELECTED BY THE COMMITTEE (OR A DESIGNEE OF THE
COMMITTEE), IN ITS SOLE DISCRETION, AT A RATE EQUAL TO THE PERFORMANCE OF THE
MEASURING ALTERNATIVE SELECTED BY THE PARTICIPANT FOR THE CALENDAR MONTH (OR
SUCH OTHER APPLICABLE PERIOD) TO WHICH SUCH SELECTION RELATES.

 

(C)           THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE) MAY, IN ITS SOLE
DISCRETION, ESTABLISH RULES AND PROCEDURES FOR THE CREDITING OF EARNINGS AND THE
ELECTION OF MEASURING ALTERNATIVES PURSUANT TO THIS SECTION 5.

 


SECTION 6.                                          AMOUNT AND DISTRIBUTION OF
SUPPLEMENTAL BENEFIT.


 


6.1                                 SUPPLEMENTAL BENEFITS.


 

(A)           SUBJECT TO SECTIONS 6.2 AND 6.3 AND TO THE EXTENT OTHERWISE
REQUIRED BY SECTION 409A OF THE CODE, WITH RESPECT TO THE DEFERRED COMPENSATION
OF EACH PERIOD IN WHICH A PARTICIPANT IS AN ACTIVE PARTICIPANT, A PARTICIPANT
MAY MAKE AN ELECTION, AT THE TIME SPECIFIED IN PARAGRAPH (D) BELOW, REGARDING:
(I) THE DISTRIBUTION FORM (OR A COMBINATION OF DISTRIBUTION FORMS) IN WHICH TO
RECEIVE HIS OR HER SUPPLEMENTAL BENEFITS FROM THE PLAN AND (II) THE DISTRIBUTION
TIME UPON WHICH TO COMMENCE RECEIVING HIS OR HER SUPPLEMENTAL BENEFITS
ATTRIBUTABLE TO SUCH DEFERRED COMPENSATION FROM THE PLAN.  SUBJECT TO SECTIONS
6.2 AND 6.3 AND TO THE EXTENT OTHERWISE REQUIRED BY SECTION 409A OF THE CODE, A
PARTICIPANT MAY ELECT ALTERNATIVE DISTRIBUTION TIMES THAT ARE CONDITIONED ON
WHETHER THE

 

6

--------------------------------------------------------------------------------


 

Distribution Time precedes or follows the Participant’s Termination of
Employment and may make separate Distribution Form elections with respect to
each such corresponding Distribution Time.

 

(B)           IF A PARTICIPANT ELECTS TO RECEIVE HIS OR HER SUPPLEMENTAL
BENEFITS IN A DISTRIBUTION FORM DESCRIBED IN SECTION 2.12(B), THE AMOUNT OF EACH
INSTALLMENT PAYMENT SHALL BE DEBITED FROM THE PARTICIPANT’S ACCOUNT.  SUCH
ACCOUNT SHALL BE DEEMED CREDITED WITH EARNINGS IN ACCORDANCE WITH SECTION 5.

 

(C)           A PARTICIPANT MUST MAKE HIS OR HER INITIAL ELECTION REGARDING THE
DISTRIBUTION FORM AND DISTRIBUTION TIME TO RECEIVE HIS OR HER SUPPLEMENTAL
BENEFITS AT THE SAME TIME HE OR SHE ENTERS INTO A DEFERRAL AGREEMENT.

 

(D)           IF A PARTICIPANT DOES NOT MAKE AN ELECTION WITH RESPECT TO THE
DISTRIBUTION FORM AND/OR DISTRIBUTION TIME, OR IF THE PARTICIPANT’S ELECTION IS
NOT EFFECTIVE UNDER THE PLAN OR DOES NOT MEET THE REQUIREMENTS OF SECTION 409A
OF THE CODE, SUPPLEMENTAL BENEFITS SHALL BE PAID TO HIM OR HER IN THE
DISTRIBUTION FORM DESCRIBED IN SECTION 2.12(A) AND AT THE DISTRIBUTION TIME
DESCRIBED IN SECTION 2.13(A).

 


6.2                                 DEATH.  NOTWITHSTANDING ANY PROVISION OF THE
PLAN TO THE CONTRARY, IF A PARTICIPANT DIES PRIOR TO RECEIVING ALL OF HIS OR HER
SUPPLEMENTAL BENEFITS, THE UNPAID PORTION OF SUCH SUPPLEMENTAL BENEFITS SHALL BE
PAID TO THE PARTICIPANT’S BENEFICIARY IN THE FORM OF A LUMP SUM DISTRIBUTION AS
SOON AS ADMINISTRATIVELY FEASIBLE THEREAFTER.


 


6.3                                 TIMING OF ELECTIONS TO CHANGE FORM AND
TIMING OF DISTRIBUTION.


 

EXCEPT AS OTHERWISE REQUIRED BY SECTION 409A OF THE CODE, A PARTICIPANT MAY
CHANGE HIS OR HER ELECTION REGARDING THE DISTRIBUTION FORM AND THE DISTRIBUTION
TIME THAT HIS OR HER SUPPLEMENTAL BENEFIT WILL BE PAID IN ACCORDANCE WITH THE
FOLLOWING REQUIREMENTS:

 

(I)            SUBJECT TO CLAUSE (II) AND (III) OF THIS PARAGRAPH, SUCH ELECTION
MAY NOT TAKE EFFECT UNTIL THE TWELVE (12) MONTH ANNIVERSARY OF THE DATE THE
ELECTION IS MADE AND FILED WITH THE COMMITTEE (OR A DESIGNEE OF THE COMMITTEE);

 

(II)           IN THE CASE OF AN ELECTION RELATED TO THE PAYMENT OF SUPPLEMENTAL
BENEFITS NOT DESCRIBED IN SECTION 6.2 OR SECTION 7.1, THE DISTRIBUTION TIME MUST
NOT BE LESS THAN FIVE (5) YEARS AFTER THE DISTRIBUTION DATE THAT THE NEW
ELECTION IS CHANGING (REGARDLESS OF WHETHER THE NEW ELECTION MERELY CHANGES THE
DISTRIBUTION FORM); AND

 

(III)          ANY ELECTION RELATED TO A PAYMENT OF SUPPLEMENTAL BENEFITS AT A
DISTRIBUTION TIME DESCRIBED IN SECTION 2.13(C) SHALL NOT BE EFFECTIVE UNLESS
MADE AT LEAST TWELVE (12) MONTHS PRIOR TO THE DISTRIBUTION TIME THAT SUCH
ELECTION IS CHANGING (REGARDLESS IF THE NEW ELECTION MERELY CHANGES THE
DISTRIBUTION FORM).

 

7

--------------------------------------------------------------------------------


 


SECTION 7.                                          HARDSHIP WITHDRAWALS.


 


7.1                                 UPON THE REQUEST OF A PARTICIPANT, THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY APPROVE, DUE TO THE PARTICIPANT’S
“UNFORESEEABLE EMERGENCY,” AN IMMEDIATE LUMP SUM DISTRIBUTION TO THE PARTICIPANT
OF ALL OR A PORTION OF A PARTICIPANT’S UNPAID SUPPLEMENTAL BENEFITS.  FOR THE
PURPOSES OF THIS SECTION 9, A PARTICIPANT SHALL EXPERIENCE A “UNFORESEEABLE
EMERGENCY” IF, AND ONLY IF, SUCH PARTICIPANT EXPERIENCES A SEVERE FINANCIAL
HARDSHIP AS DEFINED IN SECTION 409A OF THE CODE.


 


7.2                                 THE AMOUNT TO BE PAID PURSUANT TO SECTION
7.1 OF THE PLAN SHALL NOT EXCEED THE AMOUNT NECESSARY TO SATISFY THE APPLICABLE
UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES REASONABLY
ANTICIPATED AS A RESULT OF THE PAYMENT, AFTER TAKING INTO ACCOUNT THE EXTENT TO
WHICH SUCH HARDSHIP IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION
BY INSURANCE OTHER OTHERWISE OR BY LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO
THE EXTENT SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE HARDSHIP).


 


7.3                                 THE COMPANY SHALL MAKE A BOOK ENTRY TO A
PARTICIPANT’S ACCOUNT TO REDUCE SUCH PARTICIPANT’S ACCOUNT IN THE AMOUNT OF ANY
PAYMENT OF SUPPLEMENTAL BENEFITS AS A RESULT OF A PAYMENT MADE PURSUANT TO THIS
SECTION 7.


 


SECTION 8.                                          TERMINATION UPON A CHANGE OF
CONTROL.


 


8.1                                 NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN TO THE CONTRARY, UPON A CHANGE OF CONTROL, THE PLAN SHALL IMMEDIATELY
TERMINATE AND, AS SOON AS ADMINISTRATIVELY PRACTICABLE, PARTICIPANTS SHALL BE
PAID ALL, OR THE REMAINING UNPAID PORTIONS OF, THEIR SUPPLEMENTAL BENEFITS, IN A
LUMP SUM.


 


8.2                                 FOR PURPOSES OF THE PLAN, A “CHANGE IN
CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS OR SUCH
NARROWER DEFINITION AS REQUIRED UNDER SECTION 409A OF THE CODE:


 

(A)           THE ACQUISITION BY ANY INDIVIDUAL ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”), OTHER THAN BARRY DILLER AND LIBERTY MEDIA
CORPORATION AND THEIR RESPECTIVE AFFILIATES (A “PERSON”) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF EQUITY
SECURITIES OF THE COMPANY REPRESENTING MORE THAN 50% OF THE VOTING POWER OF THE
THEN OUTSTANDING EQUITY SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS (THE “OUTSTANDING CORPORATION VOTING SECURITIES”);
PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS SUBSECTION (A), THE FOLLOWING
ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF CONTROL: (A) ANY ACQUISITION BY
THE COMPANY, (B) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY THE
COMPANY, OR (C) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A TRANSACTION
WHICH COMPLIES WITH CLAUSES (A), (B) AND (C) OF SUBSECTION (III); OR

 

8

--------------------------------------------------------------------------------


 

(B)           INDIVIDUALS WHO, AS OF NOVEMBER 9, 2004, CONSTITUTE THE BOARD (THE
“INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE
BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO
NOVEMBER 9, 2004, WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS
THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED AS THOUGH SUCH
INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS
PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A
RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION
OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR

 

(C)           CONSUMMATION OF A REORGANIZATION, MERGER OR CONSOLIDATION OR SALE
OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR
THE PURCHASE OF ASSETS OR STOCK OF ANOTHER ENTITY (A “BUSINESS COMBINATION”), IN
EACH CASE, UNLESS IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS
OF THE OUTSTANDING CORPORATION VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
50% OF THE THEN OUTSTANDING COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (OR
EQUIVALENT GOVERNING BODY, IF APPLICABLE) OF THE ENTITY RESULTING FROM SUCH
BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, AN ENTITY WHICH AS A RESULT
OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION OF THE OUTSTANDING CORPORATION VOTING SECURITIES, (B) NO
PERSON (EXCLUDING BARRY DILLER AND LIBERTY MEDIA CORPORATION AND THEIR
AFFILIATES, ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH
ENTITY RESULTING FROM SUCH BUSINESS COMBINATION) WILL BENEFICIALLY OWN, DIRECTLY
OR INDIRECTLY, MORE THAN A MAJORITY OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES OF SUCH ENTITY EXCEPT TO THE EXTENT THAT SUCH
OWNERSHIP OF THE COMPANY EXISTED PRIOR TO THE BUSINESS COMBINATION AND (C) AT
LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS (OR EQUIVALENT
GOVERNING BODY, IF APPLICABLE) OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION WILL HAVE BEEN MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE
INITIAL AGREEMENT, OR ACTION OF THE BOARD, PROVIDING FOR SUCH BUSINESS
COMBINATION; OR

 

(D)           APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

NOTWITHSTANDING THE FOREGOING, AN EVENT SHALL NOT BE CONSIDERED TO BE A “CHANGE
IN CONTROL” IF, FOR PURPOSES OF SECTION 409A OF THE CODE, SUCH EVENT WOULD NOT
BE CONSIDERED TO BE A CHANGE IN CONTROL.

 

9

--------------------------------------------------------------------------------


 


SECTION 9.                                          CLAIMS PROCEDURES.


 

(A)           INITIAL CLAIM.

 

(I)            ANY CLAIM BY AN EMPLOYEE, PARTICIPANT OR BENEFICIARY (“CLAIMANT”)
WITH RESPECT TO ELIGIBILITY, PARTICIPATION, CONTRIBUTIONS, BENEFITS OR OTHER
ASPECTS OF THE OPERATION OF THE PLAN SHALL BE MADE IN WRITING TO THE COMMITTEE. 
THE COMMITTEE SHALL PROVIDE THE CLAIMANT WITH THE NECESSARY FORMS AND MAKE ALL
DETERMINATIONS AS TO THE RIGHT OF ANY PERSON TO A DISPUTED BENEFIT.  IF A
CLAIMANT IS DENIED BENEFITS UNDER THE PLAN, THE COMMITTEE OR ITS DESIGNEE SHALL
NOTIFY THE CLAIMANT IN WRITING OF THE DENIAL OF THE CLAIM WITHIN NINETY (90)
DAYS AFTER THE COMMITTEE OR ITS DESIGNEE RECEIVES THE CLAIM, PROVIDED THAT IN
THE EVENT OF SPECIAL CIRCUMSTANCES SUCH PERIOD MAY BE EXTENDED.

 

(II)           IN THE EVENT OF SPECIAL CIRCUMSTANCES, THE NINETY (90) DAY PERIOD
MAY BE EXTENDED FOR A PERIOD OF UP TO NINETY (90) DAYS (FOR A TOTAL OF ONE
HUNDRED EIGHTY (180) DAYS).  IF THE INITIAL NINETY (90) DAY PERIOD IS EXTENDED,
THE COMMITTEE OR ITS DESIGNEE SHALL NOTIFY THE CLAIMANT IN WRITING WITHIN NINETY
(90) DAYS OF RECEIPT OF THE CLAIM.  THE WRITTEN NOTICE OF EXTENSION SHALL
INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING THE EXTENSION OF TIME AND PROVIDE
THE DATE BY WHICH THE COMMITTEE EXPECTS TO MAKE A DETERMINATION WITH RESPECT TO
THE CLAIM.  IF THE EXTENSION IS REQUIRED DUE TO THE CLAIMANT’S FAILURE TO SUBMIT
INFORMATION NECESSARY TO DECIDE THE CLAIM, THE PERIOD FOR MAKING THE
DETERMINATION SHALL BE TOLLED FROM THE DATE ON WHICH THE EXTENSION NOTICE IS
SENT TO THE CLAIMANT UNTIL THE EARLIER OF (I) THE DATE ON WHICH THE CLAIMANT
RESPONDS TO THE COMMITTEE’S REQUEST FOR INFORMATION, OR (II) EXPIRATION OF THE
FORTY-FIVE (45) DAY PERIOD COMMENCING ON THE DATE THAT THE CLAIMANT IS NOTIFIED
THAT THE REQUESTED ADDITIONAL INFORMATION MUST BE PROVIDED.

 

(III)          IF NOTICE OF THE DENIAL OF A CLAIM IS NOT FURNISHED WITHIN THE
REQUIRED TIME PERIOD DESCRIBED HEREIN, THE CLAIM SHALL BE DEEMED DENIED AS OF
THE LAST DAY OF SUCH PERIOD.

 

(IV)          IF A CLAIM IS WHOLLY OR PARTIALLY DENIED, THE NOTICE TO THE
CLAIMANT SHALL SET FORTH:

 

(A)          The specific reason or reasons for the denial;

 

(B)           Specific reference to pertinent Plan provisions upon which the
denial is based;

 

(C)           A description of any additional material or information necessary
for the Claimant to complete the claim request and an explanation of why such
material or information is necessary;

 

10

--------------------------------------------------------------------------------


 

(D)          Appropriate information as to the steps to be taken and the
applicable time limits if the Claimant wishes to submit the adverse
determination for review; and

 

(E)           A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse determination on review.

 

(B)           CLAIM DENIAL REVIEW.

 

(I)            IF A CLAIM HAS BEEN WHOLLY OR PARTIALLY DENIED, THE CLAIMANT MAY
SUBMIT THE CLAIM FOR REVIEW BY THE COMMITTEE.  ANY REQUEST FOR REVIEW OF A CLAIM
MUST BE MADE IN WRITING TO THE COMMITTEE NO LATER THAN SIXTY (60) DAYS AFTER THE
CLAIMANT RECEIVES NOTIFICATION OF DENIAL OR, IF NO NOTIFICATION WAS PROVIDED,
THE DATE THE CLAIM IS DEEMED DENIED.  THE CLAIMANT OR HIS OR HER DULY AUTHORIZED
REPRESENTATIVE MAY:

 

(A)          Upon request and free of charge, be provided with reasonable access
to, and copies of, relevant documents, records, and other information relevant
to the Claimant’s claim; and

 

(B)           Submit written comments, documents, records, and other information
relating to the claim.  The review of the claim determination shall take into
account all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial claim determination.

 

(II)           THE DECISION OF THE COMMITTEE UPON REVIEW SHALL BE MADE WITHIN
SIXTY (60) DAYS AFTER RECEIPT OF THE CLAIMANT’S REQUEST FOR REVIEW, UNLESS
SPECIAL CIRCUMSTANCES (INCLUDING, WITHOUT LIMITATION, THE NEED TO HOLD A
HEARING) REQUIRE AN EXTENSION.  IN THE EVENT OF SPECIAL CIRCUMSTANCES, THE SIXTY
(60) DAY PERIOD MAY BE EXTENDED FOR A PERIOD OF UP TO ONE HUNDRED TWENTY (120)
DAYS.

 

(III)          IF NOTICE OF THE DECISION UPON REVIEW IS NOT FURNISHED WITHIN THE
REQUIRED TIME PERIOD DESCRIBED HEREIN, THE CLAIM ON REVIEW SHALL BE DEEMED
DENIED AS OF THE LAST DAY OF SUCH PERIOD.

 

(IV)          THE COMMITTEE, IN ITS SOLE DISCRETION, MAY HOLD A HEARING
REGARDING THE CLAIM AND REQUEST THAT THE CLAIMANT ATTEND.  IF A HEARING IS HELD,
THE CLAIMANT SHALL BE ENTITLED TO BE REPRESENTED BY COUNSEL.

 

(V)           THE COMMITTEE’S DECISION UPON REVIEW ON THE CLAIMANT’S CLAIM SHALL
BE COMMUNICATED TO THE CLAIMANT IN WRITING.  IF THE CLAIM UPON REVIEW IS DENIED,
THE NOTICE TO THE CLAIMANT SHALL SET FORTH:

 

(A)          The specific reason or reasons for the decision, with references to
the specific Plan provisions on which the determination is based;

 

11

--------------------------------------------------------------------------------


 

(B)           A statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim; and

 

(C)           A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(C)           ALL INTERPRETATIONS, DETERMINATIONS AND DECISIONS OF THE COMMITTEE
WITH RESPECT TO ANY CLAIM, INCLUDING WITHOUT LIMITATION THE APPEAL OF ANY CLAIM,
SHALL BE MADE BY THE COMMITTEE, IN ITS SOLE DISCRETION, BASED ON THE PLAN AND
COMMENTS, DOCUMENTS, RECORDS, AND OTHER INFORMATION PRESENTED TO IT, AND SHALL
BE FINAL, CONCLUSIVE AND BINDING.

 

The claims procedures set forth in this Section are intended to comply with
United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation.  In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.

 


SECTION 10.                                   NO FUNDING OBLIGATION.


 

The Plan shall not be construed to require the Company to fund any of the
benefits payable under the Plan or to set aside or earmark any monies or other
assets specifically for payments under the Plan.  This Plan is “unfunded” and
Supplemental Benefits payable hereunder shall be paid by the Company out of its
general assets.  Participants and their Beneficiaries shall not have any
interest in any specific asset of the Company as a result of this Plan.  Nothing
contained in this Plan and no action taken pursuant to the provisions of this
Plan shall create or be construed to create a trust of any kind, or a fiduciary
relationship amongst the Company, the Committee, and the Participants, their
Beneficiaries or any other person.  Any funds which may be invested under the
provisions of this Plan shall continue for all purposes to be part of the
general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds.  To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.  The Company may, in its sole discretion,
establish a “rabbi trust” to pay Supplemental Benefits hereunder.  If the
Company decides to establish any accrued reserve on its books against the future
expense of benefits payable hereunder, or if the Company establishes a rabbi
trust under this Plan, such reserve or trust shall not under any circumstances
be deemed to be an asset of the Plan.

 


SECTION 11.                                   NON-TRANSFERABILITY OF RIGHTS
UNDER THE PLAN.


 

The benefits payable or other rights under the Plan shall not be subject to
alienation, transfer, assignment, garnishment, execution, or levy of any kind,
and any attempt to be so subjected shall not be recognized.  Notwithstanding the
foregoing, solely with respect to a Participant who has incurred a Termination
of Employment and commenced receiving payment of Supplemental Benefits under the
Plan, all or a portion of the Participant’s Supplemental

 

12

--------------------------------------------------------------------------------


 

Benefits may be assigned pursuant to a domestic relations order that meets all
of the following requirements:

 


(A)                                  THE DOMESTIC RELATIONS ORDER MUST BE A
JUDGMENT, DECREE, OR ORDER (INCLUDING APPROVAL OF A PROPERTY SETTLEMENT
AGREEMENT) WHICH (I) RELATES TO THE PROVISION OF CHILD SUPPORT, ALIMONY
PAYMENTS, OR MARITAL PROPERTY RIGHTS TO A SPOUSE, FORMER SPOUSE, CHILD, OR OTHER
DEPENDENT OF A PARTICIPANT (AN “ALTERNATE PAYEE”), AND (II) IS MADE PURSUANT TO
A STATE DOMESTIC RELATIONS LAW (INCLUDING A COMMUNITY PROPERTY LAW);


 


(B)                                 EXCEPT AS OTHERWISE REQUIRED UNDER THE PLAN,
THE TERMS OF THE DOMESTIC RELATIONS ORDER MUST COMPLY WITH THE REQUIREMENTS OF
SECTION 206(D)(3) OF ERISA AS IF THE PLAN WERE SUBJECT TO SUCH REQUIREMENTS;


 


(C)                                  THE ALTERNATE PAYEE SHALL RECEIVE PAYMENT
UNDER THE PLAN OF THE PORTION OF THE PARTICIPANT’S SUPPLEMENTAL BENEFITS THAT
ARE ASSIGNED TO THE ALTERNATE PAYEE IN A SINGLE CASH LUMP SUM PAYMENT; AND


 


(D)                                 THE DOMESTIC RELATIONS ORDER CONTAINS THE
FOLLOWING LANGUAGE:


 

The IAC/InterActiveCorp Executive Deferred Compensation Plan (the “IAC EDCP”) is
“unfunded” and benefits payable under the IAC EDCP shall be paid by the
IAC/InterActiveCorp (the “Company”) out of its general assets.  The alternate
payee shall not have any interest in any specific asset of the Company as a
result of this Plan.  Nothing contained in the IAC EDCP and no action taken
pursuant to the provisions of the IAC EDCP or this domestic relations order
shall create or be construed to create a trust of any kind, or a fiduciary
relationship among the Company, the Committee, the Participant and the alternate
payee or any other person.  Any funds that may be invested under the provisions
of the IAC EDCP shall continue for all purposes to be part of the general funds
of the Company and no person other than the Company shall by virtue of the
provisions of the IAC EDCP or this domestic relations order have any interest in
such funds.  The alternate payee’s rights under the IAC EDCP shall be no greater
than the right of any unsecured general creditor of the Company. The benefits
payable under the IAC EDCP to the alternate payee shall not be subject to
alienation, transfer, assignment, garnishment, execution or levy of any kind and
any attempt to cause any benefits to be so subjected shall not be recognized.

 

Notwithstanding any other provision of the Plan to the contrary, the Alternate
Payee shall not have the right to elect a Distribution Form or Distribution
Time.

 

13

--------------------------------------------------------------------------------


 


SECTION 12.                                   MINORS AND INCOMPETENTS.


 

(A)           IN THE EVENT THAT THE COMMITTEE FINDS THAT A PARTICIPANT IS UNABLE
TO CARE FOR HIS OR HER AFFAIRS BECAUSE OF ILLNESS OR ACCIDENT, THEN BENEFITS
PAYABLE HEREUNDER, UNLESS CLAIM HAS BEEN MADE THEREFOR BY A DULY APPOINTED
GUARDIAN, COMMITTEE, OR OTHER LEGAL REPRESENTATIVE, MAY BE PAID IN SUCH MANNER
AS THE COMMITTEE SHALL DETERMINE, AND THE APPLICATION THEREOF SHALL BE A
COMPLETE DISCHARGE OF ALL LIABILITY FOR ANY PAYMENTS OR BENEFITS TO WHICH SUCH
PARTICIPANT WAS OR WOULD HAVE BEEN OTHERWISE ENTITLED UNDER THIS PLAN.

 

(B)           ANY PAYMENTS TO A MINOR FROM THIS PLAN MAY BE PAID BY THE
COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION (A) DIRECTLY TO SUCH MINOR; (B) TO
THE LEGAL OR NATURAL GUARDIAN OF SUCH MINOR; OR (C) TO ANY OTHER PERSON, WHETHER
OR NOT APPOINTED GUARDIAN OF THE MINOR, WHO SHALL HAVE THE CARE AND CUSTODY OF
SUCH MINOR.  THE RECEIPT BY SUCH INDIVIDUAL SHALL BE A COMPLETE DISCHARGE OF ALL
LIABILITY UNDER THE PLAN THEREFOR.

 


SECTION 13.                                   WITHHOLDING TAXES.


 

The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal
(including without limitation, employment taxes imposed by the Federal Insurance
Contributions Act), state or local income or other taxes incurred by reason of
payments pursuant to the Plan.  In lieu thereof, the Company shall have the
right to withhold the amount of such taxes from any other sums due or to become
due from the Company to the Participant upon such terms and conditions as the
Company may prescribe.

 


SECTION 14.                                   ASSIGNMENT.


 

The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives.  In the event that the Company sells
all or substantially all of the assets of its business and the acquiror of such
assets assumes the obligations hereunder, the Company shall be released from any
liability imposed herein and shall have no obligation to provide any benefits
payable hereunder.

 


SECTION 15.                                   LIMITATION OF RIGHTS.


 

Nothing contained herein shall be construed as conferring upon an Employee the
right to continue in the employ of the Company or its Affiliate’s as an
executive or in any other capacity or to interfere with the right of the Company
or its Affiliate to discharge him or her at any time for any reason whatsoever.

 


SECTION 16.                                   ADMINISTRATION.


 

On behalf of the Company, the Plan shall be administered by the Committee or, to
the extent specifically permitted under the terms of the Plan, a designee of the
Committee; provided that, if any authority to administer is delegated by the
Committee, such administration

 

14

--------------------------------------------------------------------------------


 

shall be subject to the oversight of the Committee.  The Committee (or its
designee) shall have the exclusive right, power, and authority, in its sole and
absolute discretion, to administer, apply and interpret the Plan and any other
Plan documents and to decide all matters arising in connection with the
operation or administration of the Plan.  Without limiting the generality of the
foregoing, the Committee shall have the sole and absolute discretionary
authority:  (a) to take all actions and make all decisions with respect to the
eligibility for, and the amount of, benefits payable under the Plan; (b) to
formulate, interpret and apply rules, regulations and policies necessary to
administer the Plan in accordance with its terms; (c) to decide questions,
including legal or factual questions, relating to the calculation and payment of
benefits under the Plan; (d) to resolve and/or clarify any ambiguities,
inconsistencies and omissions arising under the Plan or other Plan documents;
and (e) to process and approve or deny benefit claims and rule on any benefit
exclusions.  All determinations made by the Committee (or any designee) with
respect to any matter arising under the Plan and any other Plan documents
including, without limitation, any question concerning eligibility and the
interpretation and administration of the Plan shall be final, binding and
conclusive on all parties.  To the extent that a form prescribed by the
Committee to be used in the operation and administration of the Plan does not
conflict with the terms and provisions of the Plan document, such form shall be
evidence of (i) the Committee’s interpretation, construction and administration
of this Plan and (ii) decisions or rules made by the Committee pursuant to the
authority granted to the Committee under the Plan.

 

Decisions of the Committee shall be made by a majority of its members attending
a meeting at which a quorum is present (which meeting may be held
telephonically), or by written action in accordance with applicable law.

 

No member of the Committee and no officer, director or employee of the Company
or any other Affiliate shall be liable for any action or inaction with respect
to his or her functions under the Plan unless such action or inaction is
adjudged to be due to fraud.  Further, no such person shall be personally liable
merely by virtue of any instrument executed by him or her or on his or her
behalf in connection with the Plan.

 

The Company shall indemnify, to the fullest extent permitted by law and its
Certificate of Incorporation and By-laws (but only to the extent not covered by
insurance) its officers and directors (and any employee involved in carrying out
the functions of the Company under the Plan) and each member of the Committee
against any expenses, including amounts paid in settlement of a liability, which
are reasonably incurred in connection with any legal action to which such person
is a party by reason of his or her duties or responsibilities with respect to
the Plan (other than as a Participant), except with regard to matters as to
which he or she shall be adjudged in such action to be liable for fraud in the
performance of his or her duties.

 


SECTION 17.                                   AMENDMENT OR TERMINATION OF PLAN.


 

On behalf of the Company, the Board (or a duly authorized committee thereof)
may, in its sole and absolute discretion, amend the Plan from time to time and
at any time in such manner as it deems appropriate or desirable, and the Board
(or a duly authorized committee thereof) may, in its sole and absolute
discretion, terminate the Plan for any reason from time to time and at any time
in such manner as it deems appropriate or desirable.  In the event the

 

15

--------------------------------------------------------------------------------


 

Company terminates or freezes the Plan, there shall be no further accrual of
Supplemental Benefits hereunder.

 


SECTION 18.                                   SEVERABILITY OF PROVISIONS.


 

In case any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 


SECTION 19.                                   ENTIRE AGREEMENT.


 

This Plan, along with the Participant’s elections hereunder, constitutes the
entire agreement between the Company and the Participant pertaining to the
subject matter herein and supersedes any other plan or agreement, whether
written or oral, pertaining to the subject matter herein.  No agreements or
representations, other than as set forth herein, have been made by the Company
with respect to the subject matter herein.

 


SECTION 20.                                   HEADINGS AND CAPTIONS.


 

The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.

 


SECTION 21.                                   NON-EMPLOYMENT.


 

The Plan is not an agreement of employment and it shall not grant an employee
any rights of employment.

 


SECTION 22.                                   PAYMENT NOT SALARY.


 

Except to the extent a plan otherwise provides, any Supplemental Benefits
payable under this Plan shall not be deemed salary or other compensation to the
Participant or Beneficiary for the purposes of computing benefits to which he or
she may be entitled under any pension plan or other arrangement of the Company.

 


SECTION 23.                                   GENDER AND NUMBER.


 

Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.

 


SECTION 24.                                   CONTROLLING LAW.


 

The Plan is established in order to provide deferred compensation to a select
group of management and highly compensated employees within the meanings of
Sections 201(2) and 301(a)(3) of ERISA.  The Plan is intended to comply with the
requirements imposed under Section 409A of the Code and the provisions of the
Plan shall be construed in a manner consistent with the requirements of such
section of the Code.  To the extent legally required, the

 

16

--------------------------------------------------------------------------------


 

Code and ERISA shall govern the Plan and, if any provision hereof is in
violation of any applicable requirement thereof, the Company reserves the right
to retroactively amend the Plan to comply therewith.  To the extent not governed
by the Code and ERISA, the Plan shall be governed by the laws of the State of
Delaware without giving effect to conflict of law provisions.

 

IN WITNESS WHEREOF, the Company has caused the Plan to be executed this 9th day
of November, 2004.

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

By:

 /s/ Authorized Representative

 

 

 

 

 

 

Title:

 Authorized Representative

 

 

17

--------------------------------------------------------------------------------
